DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/22 has been entered.
 
Response to Amendment
As to the claim amendments filed on 5/6/22, the previous 112b rejections are removed, and new rejections have been entered to address the claim amendments. 
Based on applicants remarks filed on 5/6/22, the previous 112b rejections are removed and new rejections are entered to address the claim amendments. 
As to applicants claim amendments and remarks, the previous prior art rejection is modified to address the claim amendments.
Claim Status
Claims 1-11 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear what is attempting to be recited in lines 21-22.  Specifically, it is unclear when the reaction disk is stopped during the analysis cycle.  Previously, in lines 13-14, the analysis cycle is defined by performing measurement in a rotation period of the reaction disk.  However, line 22 attempts to relate time stopped during the washing cycle to time stopped during the analysis cycle where it is unclear to the examiner when the analysis cycle is stopped since it is only previously defined by a rotation period. How does the analysis cycle have a stopping period if the analysis cycle occurs while being rotated? Therefore, it is unclear what the constraints are on the analysis cycle. Do to the ambiguities presented by the contradictory cycle descriptions, it has been difficult for the examiner to interpret what is required by the limitations of lines 21-22.  The examiner requests that clear constraints on cycles, such as stopping and starting of rotating of the disk and what mechanisms are or are not operating are clearly defined.
As to lines 35-36 of claim 1, it is unclear what is attempting to be described.  Specifically, “the rotation period of the washing cycle” of line 36 has not been previously described. Therefore, this limitation has insufficient antecedent basis and it is unclear what rotation period of the washing cycle is being referred to. Further, the washing cycle is previously only recited as occurring while the disk is stopped (see lines 17-18) and it is unclear what rotation period is being defined. How does the washing cycle have a rotation period if the washing cycle occurs while being stopped? It is unclear when the disk rotates in the washing cycle.
Claims 2-11 are rejected based on further claim dependency.  
Regarding claim 2, it is unclear what “one cycle” is defining in line 2.  What cycle of what?  Is this one of the previously mentioned analysis cycle or washing cycle?  Or, is this some other different cycle?  It is unclear why constraints the term “cycle” is intending to impart. 
With respect to claim 2, a reaction vessel of line 3 has already been recited. It is unclear if the reaction vessel is introducing a new reaction vessel of if applicants are intending to introduce a new reaction vessel.
As to lines 7-9 of claim 2, it is unclear how the washing mechanism washes all the reaction vessels in one analysis cycle without clarification.  In the analysis cycle, measurement occurs during rotation, and cleaning/washing is only performed when the disk is stopped.  Further, the washing cycle is before or after the analysis cycle (line 18 of claim 1), and it is unclear how the washing is now performed in an analysis cycle.
Regarding claim 4, it is unclear how there are multiple stopping periods.  The analysis cycle is only defied as a rotation period (lines 13-14). How can there be multiple different rotation periods without further clarification?  Also, how and where does rotation stop?
In regards to claim 7, it is unclear if lines 4-5 are reciting an additional cleaning or not.  Lines 2-3 recite cleaning of all the vessels, and line 4-5 then recite the cleaning of one vessel.  Therefore, it is unclear what applicants are intending to describe without clarification. 
As to claims 8-9, it is unclear what “cycles” is defining. Several different cycles have been previously recited and it is unclear if this is one of the previously recited cycles or a new cycle. The term “cycle” in these claims has not been clearly constrained such that it is clear what would or would not define a cycle.
Regarding claim 11, it is unclear if the stopping period is referring to the first period of line 21 of claim 1 or a different period.  If they are the same period, then the examiner requests that similar nomenclature be used, and if they are a different period, then the limitation has insufficient antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al (WO 2014171346 where US 20160061852 is used as the corresponding document; hereinafter “Takayama”; already of record) in view of Miyake et al (US 6197255; already of record; hereinafter “Miyake”; already of record).
As to claim 1, Takayama teaches an automated analyzer (Takayama; Fig. 1, 5, 6, 7), comprising: 
a reaction disk that circumferentially accommodates a plurality of reaction vessels (Takayama; #4); 
a sample dispensing mechanism that dispenses a predetermined amount of a sample into a reaction vessel of the plurality of reaction vessels (Takayama; #5);
a reagent dispensing mechanism that dispenses a predetermined amount of a reagent into the reaction vessel (Takayama; #8,9); 
a stirring mechanism that stirs the sample and the reagent dispensed into the reaction vessel (Takayama; #13); 
a measurement unit that measures a mixture of the sample and the reagent in the reaction vessel in a reaction process and/or a reaction solution after the reaction (Takayama; #10); 
a washing mechanism that cleans the reaction vessel (Takayama; #12, 15 [29,33-41, 85] Fig. 2, 6); and 
a controller (Takayama; #20) that controls the measurement unit to perform an analysis cycle of the automated analyzer, during which the measurement unit performs a measurement, wherein the controller is configured to control the washing mechanism to perform a washing cycle, during which the sample dispensing mechanism, the reagent dispensing mechanism, and the stirring mechanism do not operate and the washing mechanism operates while the reaction disk is stooped at a time before or after performing the analysis cycle, a first period during which the reaction disk is stopped during the washing cycle is shorter than a second period during which the reaction disk is stopped during the analysis cycle, and a rotation amount of the reaction disk in the rotation period of the analysis cycle is equal to a rotation amount of the reaction disk in the rotation period of the washing cycle (In as much as claimed and as best understood, Takayama teaches that the cycle time for reaction cuvette 1 has washing of times 1-9 which is shorter than the cycle time of adding sample, reagents, stirring, and measuring from times 10-168; Fig. 5, 7 [80]. The examiner notes that in the case in Takayama where reaction vessel 1 is the only vessel present, then during the washing none of the sample/reagent dispensers or stirrers are operating.  Alternatively, the washing mechanism of Takayama could be only a singular wash nozzle shown in figures 2B/4 which would then only correspond to only one of the times 1-9 as shown in figure 6.  Further, Takayama also teaches for reaction cuvette 2 that the cycle time for a special wash is times 12-170 which is shorter than an analysis cycle 10-169. Alternatively, Takayama teaches that the washing cycle time of 1-9 is shorter than the analysis cycle time of 10-178 or than time 10-170; Figs. 5, 7. When no analysis is required, such as at the end after all analysis is completed and only washing is taking place, then the wash cycle is shorter.  In the device of Takayama, which rotates to different stations/mechanisms for treatment, after the washing mechanism was finished then the rotation would continue such that the next process could continue such that the next cycle/process could take place. In Takayama, each rotation amount for each station is equal such that each vessel can be subsequently treated, if necessary, by the next station). 
Note: Claims 1-11 contain a large amount of functional language (ex: “that…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Takayama does not specifically teach the measurement unit is configured to perform a measurement in the rotation period. However, Miyake teaches the analogous art of an analyzer (Miyake; Title) where the measurement unit is configured to measure during the rotation period, and also where the cleaning cycle is shorter than the analysis cycle (Miyake; Fig. 6, col. 9 lines 10-20, and col. 7 line 57-col. 10 line 5).  It would have been obvious to one of ordinary skill in the art to have modified the measurement of Takayama to take place during rotation as in Miyake because Miyake teaches that this shortens the required analysis time (Miyake; col. 9 line 10-20, Fig. 6) therefore improving analyzer efficiency.
As to claim 2, modified Takayama teaches the automated analyzer according to claim 1, wherein one cycle is defined as a period between a first time that the sample dispensing mechanism dispenses the sample for measurement into a reaction vessel of the plurality of reaction vessels and a second time that the sample dispensing mechanism dispenses another sample for measurement into a next reaction vessel of the plurality of reaction vessels after the reaction disk rotates and stops, and the washing mechanism performs first to m-th cleaning steps on each of m reaction vessels of the plurality of reaction vessels in the one cycle of the analysis cycle or the washing cycle, where m is an integer greater than zero (Takayama teaches cleaning multiple times; see claim 1 above). 
As to claim 3, modified Takayama teaches the automated analyzer according to claim 2, wherein a total length of time of the first to the m-th cleaning steps is an integral multiple of the duration of the analysis cycles (Takayama teaches the cycle times; see claims 1-2 above). 
As to claim 4, modified Takayama teaches the automated analyzer according to claim 1, wherein the analysis cycle includes a plurality of stopping periods and a plurality of rotation periods in one cycle (Modified Takayama teaches rotating and stopping at each station; see claim 1 above for teachings from Takayama as well as Miyake). 
As to claim 5, modified Takayama teaches the automated analyzer according to claim 1, wherein the controller is configured to control the washing mechanism to perform cleaning of the reaction vessel in the washing cycle until a cleaning step performed by the washing mechanism on another reaction vessel of the plurality of reaction vessels in which the sample that was previously discharged by the sample dispensing mechanism is completed (Modified Takayama teaches washing after analysis steps, and subsequent vessels being processed for washing; see claim 1 above and Figs. 5 and 7).
As to claim 6, modified Takayama teaches the automated analyzer according to claim 1, whereinPage 3 of 7Application No. To be determinedAttorney Docket No. 109701.PD219US the controller is configured to control the washing mechanism to perform the cleaning of the reaction vessel in the washing cycle after a reaction solution measurement is performed on all the reaction vessels mounted on the reaction disk (Takayama teaches  the cleaning is performed after the analysis of the reaction solution; see claim 1 above). 
As to claim 7, modified Takayama teaches the automated analyzer according to claim 1, wherein after the cleaning of all of the reaction vessels mounted on the reaction disk is performed by the washing mechanism immediately after a power supply of the automated analyzer is turned on, the controller is configured to control the washing mechanism to perform the cleaning of the reaction vessel by performing the washing cycle (Although functional, Takayama teaches that the device is powered on prior to washing; see claim 1 above).
As to claim 8, modified Takayama teaches the automated analyzer according to claim 1, wherein the reaction vessel stopping at a predetermined position of the reaction disk, stops at a position adjacent to the predetermined position after a predetermined plurality of cycles (Although functional, modified Takayama teaches rotations where the disk sequentially rotates positions; see claim 1 above. Further, Miyake also teaches additional rotations + 1 (Miyake; col. 8 line 62-col. 9 line 9)). 
As to claim 9, modified Takayama teaches the automated analyzer according to claim 8, wherein the controller is configured to rotate the reaction disk such that the reaction disk moves by an amount of alpha (alpha is an integer greater than 1) rotations ± one reaction vessel after beta (beta is an integer greater than 2) cycles (Modified Takayama teaches rotations where the disk sequentially rotates positions; see claim 1 above. Further, Miyake also teaches additional rotations + 1 (Miyake; col. 8 line 62-col. 9 line 9). After multiple cycles, then the disk would have rotated multiple positions). 
As to claim 10, modified Takayama teaches the automated analyzer according to claim 9, whereinPage 4 of 7Application No. To be determinedAttorney Docket No. 109701.PD219US when the total number of the reaction vessels accommodated in the reaction disk is set to N and the rotation amount of the reaction disk in one cycle is set to an amount of M reaction vessels, a relation beta x M= alpha x N± 1 is established (“When” the number of vessels is set to N  and rotation amount is set to M is not necessary as it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Modified Takayama teaches rotations where the disk sequentially rotates positions; see claim 1 above. Further, Miyake also teaches additional rotations + 1 (Miyake; col. 8 line 62-col. 9 line 9). After multiple cycles, then the disk would have rotated multiple positions).
As to claim 11, modified Takayama teaches the automated analyzer according to claim 1, wherein Page 4 of 7Application No. To be determinedthe duration of the stopping period in the washing cycle is equal to a duration of washing the reaction vessel (Modified Takayama teaches the washing cycle above in claim 1 where the duration of the washing cycle is interpreted as the entirety of the stopping period during for washing cycle; see claim 1 above).
Response to Arguments
Applicant's arguments filed 5/6/22 have been fully considered, and are moot as they apply to the amended claims and not the current grounds of rejection.  However, since the examiner has used the same prior art with modifications, the examiner will address applicants’ arguments in order to advance prosecution.
Applicants argue on pages 7-11 of their remarks that the prior art does not teach “the controller is configured to control the washing mechanism to perform a washing cycle, during which the sample dispensing mechanism, the reagent dispensing mechanism, and the stirring mechanism do not operate and the washing mechanism operates while the reaction disk is stooped at a time before or after performing the analysis cycle, a first period during which the reaction disk is stopped during the washing cycle is shorter than a second period during which the reaction disk is stopped during the analysis cycle”.  Applicants then on page 8 argue that the prior art is silent to the following features present in the instant invention: before a start of analysis the reaction solution is not in the reaction vessel, and the wash cycle skips a part of the stopping during of the reaction disk of the analysis cycle.  Applicants also argue on pages 10-11 of their remarks that Takayama discloses the washing cycle as being the same length as the analysis cycle.  The examiner respectfully disagrees. First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., before a start of analysis the reaction solution is not in the reaction vessel, and the wash cycle skips a part of the stopping during of the reaction disk of the analysis cycle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Second, the examiner maintains that the instant claim limitations that are argued are ambiguous, and directs applicant’s attention to the 112b rejection above which addresses the ambiguities.  Lastly, in as much as claimed and as best understood, Takayama teaches that the cycle time for reaction cuvette 1 has washing of times 1-9 which is shorter than the cycle time of adding sample, reagents, stirring, and measuring from times 10-168; Fig. 5, 7 [80]. The examiner notes that in the case in Takayama where reaction vessel 1 is the only vessel present, then during the washing none of the sample/reagent dispensers or stirrers are operating.  Alternatively, the washing mechanism of Takayama could be only a singular wash nozzle shown in figures 2B/4 which would then only correspond to only one of the times 1-9 as shown in figure 6.  Further, Takayama also teaches for reaction cuvette 2 that the cycle time for a special wash is times 12-170 which is shorter than an analysis cycle 10-169. Alternatively, Takayama teaches that the washing cycle time of 1-9 is shorter than the analysis cycle time of 10-178 or than time 10-170; Figs. 5, 7. In the device of Takayama, which rotates to different stations/mechanisms for treatment, after the washing mechanism was finished then the rotation would continue such that the next process could continue such that the next cycle/process could take place. When no analysis is required, such as at the end after all analysis is completed and only washing is taking place, then the wash cycle is shorter.  In the device of Takayama, which rotates to different stations/mechanisms for treatment, after the washing mechanism was finished then the rotation would continue such that the next process could continue such that the next cycle/process could take place. In Takayama, each rotation amount for each station is equal such that each vessel can be subsequently treated, if necessary, by the next station.  In other words, the examiner is showing that the cycle times of the instant claims are not explicitly or narrowly defined as applicants attempt to point out, but rather the cycle times can be interpreted as any period of time which satisfies the claimed functions of the instantly claimed cycle times, including one or all of wash times 1-9 of Takayama being the cycle times and all of times 10-169 being the analysis cycle times. Perhaps applicants should consider more constraints to the cycle descriptions including potentially limiting the amount of rotations occurring during each of the claimed washing cycle and analysis cycle.
Other References Cited
Miyake teaches that the cleaning cycle time is shorter than the analysis cycle time; Figure 6.
Toshiba (Translation of JP63-180838; already of record) teaches imaging during rotation.
Oonuma, T (US 20070020145; already of record; hereinafter “Oonuma”) teaches s80 wash is shorter than analysis cycle s60+s70 Fig. 5. The stopping of the washing cycle s80 is shorter than the stoppage of the analysis cycle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798